BRANNON, Judge,

(concurring):

I concur in the decision. The great weight of authority is that when a co-tenant makes a deed purporting to pass legal title *442to a whole tract, and the grantee enters into actual possession, that ipso facto is an ouster or disseizin of the other tenants, and makes the grantee’s possession adverse to other tenants and the statute rims in his favor. 2 Ene. L. & P. 493; 2 Ene. L. & P. 521. The weight of authority will sustain the text of that very late great work, saying, “These cases rest on the ground that the conveyance in fee and entry under it and possession are notorious and unequivocal acts of ownership of such a nature as to give notice to other co-tenants that the entry and possession are hostile and adverse to their title”. Freeman, Cotenancy, 'section 224, so finds the rule on many cases. Sudduth v. Sumeral, 85 Amer. St. R. 883; Buchanan v. King, 22 Grat. 422. Our own cases so hold. Talbott v. Woodford, 48 W. Va. 449; Bennett v. Pierce, 50 Id. 406; Pickens v. Fitzgraf, 60 Id. p. 142. As long as a co-tenant continues in possession, giving no notice of adverse claim, his possession is for all; but where he conveys the whole to a stranger, this itself is a disloyal act, in itself repudiates his fellow’s right; and added to this there is a stranger in physical possession, and the co-tenant must take notice that a stranger is in possession, and his co-tenant gone, and he has no right to presume that a stranger is holding in friendship to him. Possession is notice. The party must inquire as to his 'right. That surely is the law after deed. I go further and say that the same principle applies when one co-tenant assumes to sell the whole tract to a stranger by executory contract, and puts the stranger in possession. He has a writing passing right to the whole, just the same as a deed. What difference for this purpose? As Freeman says, “The entry of the grantee cannot be presumed to be that of a co-tenant nor in subordination to the rights of the co-tenancy. Acts of ownership by such a grantee must necessarily be adverse to any other part owner”. If such is the presumption in case of a deed, why not in the case of an executory contract, as it purports to give right to the whole? 'But it is said that one holding under such agreement is not holding adversely to his vendor, and therefore not adversely to the co-tenant. But this vendee is a stranger. He is not bound to yield possession to his vendor, nor- can the vendor force him out of possession, as he could have done before the statute, Code 1906, chapter 90, section 20. The claim that the deed or contract is not itself notice, but there must be *443evidence of knowledge brought borne to the ousted co-tenant, is not sound. The deed or contract, with possession, makes notice. I again assert that an executory contract is good color of title as I did in Lewis v. Yates, 62 W. Va. p. 597. I refer to my opinion there found, and wül only add a few authorities. In Defferback v. Hawke, 115 U. S. 392, it is held that a writing “purporting to transfer title or to give the right of possession”, is good color of title. Does not a contract of sale give right to possession to one in occupancy? Even the vendor cannot turn him out, as our statute forbids. Judge Deht so asserted in Cecil v. Clark, 44 W. Va. 698. In Hale v. Marshall, 14 Grat., on page 497, Judge Lee said: “And it never refuses to accept an equitable title as a sufficient basis for an adversary possession on which to make out a defense under the statute of limitations”. Mullins v. Carper, 37 W. Va. 215. Shanks v. Lancaster, 5 Grat. 110 and Koiner v. Rankin, 11 Id. 425, say that an equitable title is good for color. We asserted in Ketchum v. Spurlock, 34 W. Va. 597, that an execu-tory contract is color. In 88 Amer. St. R. 691 and 1 Cyc. 1098 it is shown that possession under contract when purchase money has been paid is color. How is payment material? As said in McNeely v. Oil Co., 52 W. Va. at page 633, discussing this matter, payment is not necessary, citing a Texas case. This is so especially under Code 1906, chapter 90, section 20, dispensing with payment. See Avent v. Arrington, 105 N. C. 379, and Wood on Lim. 648, 649. In view of these many authorities, including our own, I cannot see why an executory contract is not color.
Millee Judge:
I concur with Judge BRANNON in this note.